Cobb, J.
1. A municipal corporation can be sued only in the corporate name-set forth in the charter.
2. When the General Assembly by an act incorporates “ a town under the name of the Town of Dexter,” and declares that the municipal government of such town shall be vested in a mayor and five aldermen, who shall be styled “ The Mayor and Aldermen of Dexter, and by that name are hereby made a body corporate,” andas such may sue and be sued, such town can be sued only in the corporate name last referred to, and a suit brought against the “ Town of Dexter ” should be dismissed on demurrer. ,

Judgment reversed.


All the Justices concurring, except Lewis, J., absent.